
	

114 HR 4360 : Official Personnel File Enhancement Act
U.S. House of Representatives
2016-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4360
		IN THE SENATE OF THE UNITED STATES
		April 27, 2016Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend title 5, United States Code, to provide that a Federal employee who leaves Government
			 service while under personnel investigation shall have a notation of any
			 adverse findings under such investigation placed in such employee’s
			 official personnel file, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Official Personnel File Enhancement Act. 2.Record of investigation of personnel action in separated employee’s official personnel file (a)In generalSubchapter I of chapter 33 of title 5, United States Code, is amended by inserting after section 3321 the following:
				
					3322.Voluntary separation before resolution of personnel investigation
 (a)With respect to any employee occupying a position in the competitive service or the excepted service who is the subject of a personnel investigation and resigns from Government employment prior to the resolution of such investigation, the head of the agency from which such employee so resigns shall, if an adverse finding was made with respect to such employee pursuant to such investigation, make a permanent notation in the employee’s official personnel record file. The head shall make such notation not later than 40 days after the date of the resolution of such investigation.
 (b)Prior to making a permanent notation in an employee’s official personnel record file under subsection (a), the head of the agency shall—
 (1)notify the employee in writing within 5 days of the resolution of the investigation and provide such employee a copy of the adverse finding and any supporting documentation;
 (2)provide the employee with a reasonable time, but not less than 30 days, to respond in writing and to furnish affidavits and other documentary evidence to show why the adverse finding was unfounded (a summary of which shall be included in any notation made to the employee’s personnel file under subsection (d)); and
 (3)provide a written decision and the specific reasons therefore to the employee at the earliest practicable date.
 (c)An employee is entitled to appeal the decision of the head of the agency to make a permanent notation under subsection (a) to the Merit Systems Protection Board under section 7701.
						(d)
 (1)If an employee files an appeal with the Merit Systems Protection Board pursuant to subsection (c), the agency head shall make a notation in the employee’s official personnel record file indicating that an appeal disputing the notation is pending not later than 2 weeks after the date on which such appeal was filed.
 (2)If the head of the agency is the prevailing party on appeal, not later than 2 weeks after the date that the Board issues the appeal decision, the head of the agency shall remove the notation made under paragraph (1) from the employee’s official personnel record file.
 (3)If the employee is the prevailing party on appeal, not later than 2 weeks after the date that the Board issues the appeal decision, the head of the agency shall remove the notation made under paragraph (1) and the notation of an adverse finding made under subsection (a) from the employee’s official personnel record file.
 (e)In this section, the term personnel investigation includes— (1)an investigation by an Inspector General; and
 (2)an adverse personnel action as a result of performance, misconduct, or for such cause as will promote the efficiency of the service under chapter 43 or chapter 75.
							.
 (b)ApplicationThe amendment made by subsection (a) shall apply to any employee described in section 3322 of title 5, United States Code, (as added by such subsection) who leaves the service after the date of enactment of this Act.
 (c)Clerical amendmentThe table of sections of subchapter I of chapter 33 of title 5, United States Code, is amended by inserting after the item relating to section 3321 the following:
				
					
						3322. Voluntary separation before resolution of personnel investigation..
			3.Review of official personnel file of former Federal employees before rehiring
 (a)In generalSubchapter I of chapter 33 of title 5, United States Code, is amended by adding at the end the following:
				
					3330e.Review of official personnel file of former Federal employees before rehiring
 (a)If a former Government employee is a candidate for a position within the competitive service or the excepted service, prior to making any determination with respect to the appointment or reinstatement of such employee to such position, the appointing authority shall review and consider the information relating to such employee’s former period or periods of service in such employee’s official personnel record file.
 (b)In subsection (a), the term former Government employee means an individual whose most recent position with the Government prior to becoming a candidate as described under subsection (a) was within the competitive service or the excepted service.
 (c)The Office of Personnel Management shall prescribe regulations to carry out the purpose of this section..
 (b)ApplicationThe amendment made by subsection (a) shall apply to any former Government employee (as described in section 3330e of title 5, United States Code, as added by such subsection) appointed or reinstated on or after the date that is 180 days after the date of enactment of this Act.
 (c)Clerical amendmentThe table of sections of subchapter I of chapter 33 of title 5, United States Code, is amended by adding at the end the following:
				
					
						3330e. Review of official personnel file of former Federal employees before rehiring..
			
	Passed the House of Representatives April 26, 2016.Karen L. Haas,Clerk
